Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-3, 5-6 and 14-20 stand cancelled. Claims 21-22 are currently amended. Claims 23-24 are newly added. Claims 1, 4, 7-13 and 21-24 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 4, 7-13 and 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 21 is “storing one or more trespass statements in the one or more databases, the one or more trespass statements having information pertaining to criminal or civil laws; 5Application No.: 16/726,529automatically recording video when the one or more trespass statements is displayed; transmitting the one or more trespass statements to the user's computing device for display; and transmitting one or more parts of the one or more trespass statements in a specific language in response to a received location of the user's computing device”
The innovation that makes claim 22 allowable is “storing one or more trespass statements pertaining to multiple regions in the one or more databases, a specific trespass statement of the one or more trespass statements pertaining to criminal or civil of a specific region; determining the specific region that a user is located in in response to a received location of the user's computing device; and  transmitting [[a]] the specific trespass statement of the one or more trespass statements in response to the specific region”
Claims 7-13 and 23-24 are allowed because they are dependents of claim 1 and 22, respectively. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661